BLODGETT, P. J.
Heard jury trial waived.
Plaintiffs, owners of a certain building at No. 181 Atwells Avenue in the City of Providence, claim that defendant, by his agents and servants, so neg*113ligently drove an automobile in close proximity to said building as to throw rocks and break certain glass in said building.
For plaintiffs: Ernest D. Shein. -
For defendant: Raymond & Semple.
The testimony showed that defendant was delivering certain material to be used in said 'building then under construction, and that there was a quantity of loose sand or soil in front of same; that when the driver of defendant’s truck started same after delivery of said material, the wheels of said truck caused sand or stones to be thrown against a large pane of glass in said building and .broke same.
It seems to the Court that the alleged negligence of the driver is not proven. The driver started his truck in the usual manner. He was not responsible for the loose sand and stones in front of the building then under construction. He was there in the course of his business. It was purely and simply an accident which he could not anticipate would happen, it not being shown that there was anything unusual in his driving of said car.
Decision for defendant.